Title: The New York Provincial Congress to the Pennsylvania Committee of Safety, 18 August 1775: résumé
From: New York Provincial Congress
To: Pennsylvania Committee of Safety


<New York August 18, 1775: Reconsidering the paragraph of General Washington’s letter that we forwarded yesterday has given us too much reason to think that the British troops are bound for New York. No pains should be spared to make the city as strong as possible, and we urge you to keep your militia ready to march at a moment’s notice. Postscript: Another letter from General Washington has just arrived. The total inactivity of the British troops for the past four weeks suggests, in his opinion, that they intend to move elsewhere, and New York is generally given out as their destination. Addressed to Franklin and the other members of the committee and signed by P. V. B. Livingston as president.>
